Citation Nr: 1210688	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  08-03 547A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for chronic bronchitis, claimed as due to asbestos exposure.

2.  Entitlement to service connection for asthma, claimed as due to asbestos exposure.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for an acquired psychiatric disability, other than PTSD.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for diabetes mellitus, type II.

7.  Entitlement to service connection for edema of the lower extremities.

8.  Entitlement to service connection for chronic pain syndrome of the right thigh and right hip.

9.  Entitlement to service connection for extensor tendonitis, right.

10.  Entitlement to service connection for tinea pedis with elongated nails.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1975 to June 1975 and from March 1977 to July 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2005 and May 2006 rating decisions for the Montgomery, Alabama Regional Office (RO) of the Department of Veterans Affairs (VA).

In November 2011, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

In characterizing the issues on appeal, the Board recognizes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of this holding and the Veteran's claim for service connection for PTSD herein, the issues on the title page have been recharacterized as listed above.

The issues of entitlement to service connection for chronic bronchitis, asthma, hypertension, and an acquired psychiatric disorder other than PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a diagnosis of PTSD.

2.  Diabetes mellitus, type II, was not shown in service, and any current diabetes is unrelated to service or to a disease or injury of service origin.

3.  The Veteran does not have a diagnosis of edema of the lower extremities.

4.  The Veteran does not have a diagnosis of a chronic pain syndrome of the right hip or thigh.

5.  The Veteran does not have a diagnosis of extensor tendonitis, right.

6.  The Veteran does not have a diagnosis of tinea pedis with elongated nails.



CONCLUSIONS OF LAW

1.  PTSD was neither incurred in nor aggravated by military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

2.  Diabetes mellitus, type II was neither incurred in nor aggravated by military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2011).

3.  Edema of the lower extremities was neither incurred in nor aggravated by military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

4.  A chronic pain syndrome of the right hip or thigh of the lower extremities was neither incurred in nor aggravated by military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

5.  Extensor tendonitis, right, was neither incurred in nor aggravated by military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

6.  Tinea pedis with elongated nails was neither incurred in nor aggravated by military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was mailed a letter in February 2005 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  A May 2006 letter provided him with appropriate notice with respect to the disability-rating and effective-date elements of his claims.

Although the Veteran was not provided adequate notice until after the initial adjudication of the claims, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development the claims were readjudicated.  There is no indication or reason to believe that the ultimate decision on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) are on file.  VA Medical Center and private treatment records have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims decided herein.

During his November 2011 hearing, the Veteran related that he had received recent treatment from Dr. W..  However, he specified that his treatment from Dr. W. concerned his claims for chronic bronchitis and for asthma.  As those two issues are being remanded, the AMC/RO will have an opportunity to obtain the records from Dr. W. and consider them in connection with the claims for service connection for chronic bronchitis and asthma.  As the Veteran indicated that the records from Dr. W. pertained to only the claims for chronic bronchitis and asthma, a remand of the other issues decided herein would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546   (1991); Sabonis v. Brown, 6 Vet. App. 426, 430   (1994).

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

The Veteran was not afforded VA examinations in connection with his claims for PTSD or diabetes mellitus.  As discussed below, the service treatment records are completely negative for any signs, symptoms, or diagnoses of either disorder.  Although the Veteran claims that he is currently being treated for PTSD, the medical evidence of record is devoid of any indication diabetes is related to service or any evidence of PTSD.  VA examinations for these claims are therefore not necessary.  See McLendon, 20 Vet. App. at 83.

In sum, the Board is satisfied that any procedural errors in the RO's development and consideration of the claims were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claims.

Law and Regulations-Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
      
Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

PTSD

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (2011); a link, established by medical evidence, between current symptomatology and an in-service stressor; and credible supporting evidence that the claimed in-service stressor actually occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2011).

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a Veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case- by-case basis.  See VAOPGCPREC 12-99; 65 Fed.Reg. 6527 (2000).

Pursuant to the amended rules of new 38 CFR § 3.304(f)(3)(2011), service connection for PTSD may also be granted if the evidence demonstrates a current diagnosis of PTSD (rendered by an examiner specified by the regulation); an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) has been medically related to the Veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and the Veteran's PTSD symptoms have been medically related to the in-service stressor by a VA psychiatrist or psychologist, or one contracted with by VA.  

The DSM-IV diagnostic criteria for PTSD include exposure to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others; and a response that involved intense fear, helplessness, or horror.  Additional diagnostic criteria must be met before a diagnosis of PTSD is warranted.

The Veteran claims that he suffers from PTSD as a result of his active duty service.  Specifically, he claims to have PTSD as a result of falling down the side of a mountain during Ranger Training while on active duty in Germany.

The Veteran's service personnel records show that his military occupational specialty was carpenter.

The Veteran's service treatment records are negative for any signs, symptoms, or diagnoses of PTSD.  The June 1975 separation examination report from the Veteran's first period of active duty reflects that he was psychiatrically normal.  An April 1982 service examination report and January 1984 separation examination report both indicate that the Veteran was psychiatrically normal.  The Veteran marked on his January 1984 Report of Medical History that he did not experience frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, nervous trouble of any sort, or periods of unconsciousness.

A VA hospitalization report from February through April 1993 indicates that the Veteran had diagnoses of schizophrenia and anxiety disorder.

A private examination report from June 1993 reflects that the Veteran had diagnoses of major depression with psychotic features and panic disorder without agoraphobia.

VA mental health notes from July 1994 show that the Veteran was treated for schizophrenia.

During a general VA examination in October 1999, the examiner opined that the Veteran was an extremely poor historian, and it was "very, very difficult to elicit accurate information" from him.  The examiner wrote that the Veteran felt he suffered from PTSD.

During a VA mental health examination performed in December 2000, the Veteran reported that while on active duty in 1978, he fell down a mountain and lost consciousness.  After interviewing the Veteran, the examiner gave a diagnosis of generalized anxiety disorder with intermittent psychosis.

In January 2001, the Veteran indicated on a PTSD stressor questionnaire that while mountain climbing on active duty, he lost his grip and hurt his head, neck, and back.

A VA outpatient record from March 2010 reflects that the Veteran had depression.  The record shows that the Veteran did not have PTSD.

During his November 2011 Board hearing, the Veteran related that while performing Ranger Training while on active duty, he slipped and tumbled down a mountain.  He said he had nightmares about his fall.  He said that he had been diagnosed with PTSD, but he did not see anybody for treatment.  He then said that he got treatment at the VAMC.

In considering the aforementioned evidence, the Board finds that the weight of the evidence shows that the Veteran does not have a diagnosis of PTSD.  The Board assigns significant probative weight to the December 2000 VA examination report.  The examiner considered the Veteran's service and post-service treatment.  The examiner remarked on the Veteran's claimed stressor.  The examiner explained that a diagnosis of PTSD was not possible, however, a diagnosis of generalized anxiety disorder with intermittent psychosis was appropriate for the Veteran.  As the December 2000 VA examiner interviewed the Veteran thoroughly, discussed the Veteran's in-service and post-service treatment, and provided a reasonable examination report, the Board finds that the December 2000 VA examination report provides competent, credible, and persuasive evidence that the Veteran does not have PTSD.  The Board further finds that the December 2000 VA examination report is currently supported by the March 2010 VA outpatient record which also indicates that the Veteran does not have PTSD.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (when reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another); see also Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (in assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits).

In his statements to various mental health examiners, to the RO, and during his hearing, the Veteran reported having PTSD since his active duty.  While the Veteran may be competent to describe sleeplessness, anger, and an inability to get close to others, he is not competent to diagnose a psychiatric disorder in accordance with DSM-IV criteria.  To whatever extent the Veteran and/or his representative attempt to assert that the Veteran, in fact, suffers from service-related PTSD, the Board finds that any such assertions provide no basis for allowance of the claim.  As indicated above, this claim turns on the fundamental question of whether the Veteran meets the diagnostic criteria for a psychiatric disability, specifically, PTSD-a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor his representative is shown to be other than laypersons without appropriate medical training and expertise, neither is competent to render a probative (persuasive) opinion on such a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").

As the preponderance of the competent, credible, and persuasive evidence establishes that the first, essential criterion for service connection for PTSD-a medical diagnosis in accordance with the diagnostic criteria for the disorder-is not met, service connection for PTSD cannot be established; hence, the Board need not address the remaining criteria of  38 C.F.R. § 3.304(f).

For all of the foregoing reasons, the Board finds that service connection for PTSD is not warranted.

Diabetes Mellitus, Type II

The Veteran's June 1975 separation examination report from his first term of active duty reflects that he had a normal endocrine system.

Service treatment records from November 1978, May 1980, December 1980, April 1982, August 1982, January 1984, March 1984, and May 1984, reflect that the Veteran's urine was negative for glucose.

The January 1984 service separation examination report indicates that the Veteran had a normal endocrine system.  The Veteran noted on his January 1984 Report of Medical History that he did not have sugar or albumin in his urine.

During a general VA examination in January 1993, a urinalysis was normal and negative for glucose.

When filling out a VA outpatient psychiatric clinic intake sheet in March 1994, the Veteran reported that he was a borderline diabetic.

A VA hospital admission physical report from June 2000 indicates that the Veteran had a diagnosis of diabetes mellitus.

On VA general examination in October 2007, the examiner reported that the Veteran had diabetes mellitus, but the examiner could not determine the onset of his diabetes, as the Veteran was unable to provide the information.  The examiner gave a diagnosis of diabetes mellitus, type 2.

VA outpatient records reflect ongoing treatment for diabetes.

During his November2011 Board hearing, the Veteran reported that while he was on active duty, he went to sick call was told he was a borderline diabetic.  He recalled being monitored for diabetes while on active duty.  He said that he was first given a diagnosis of diabetes in 1984.

The evidence of record clearly establishes that the Veteran has current diabetes mellitus, type II.  However, the record simply fails to indicate that his diabetes is medically related to either service or service-connected disability.

The medical evidence does not show glucose in the Veteran's urine or a diagnosis of diabetes mellitus, type II, during service or within one year after the Veteran's separation from service.  Moreover, none of the medical records reflecting a current diagnosis of diabetes even suggests that there exists a medical nexus between the Veteran's current diabetes and the Veteran's military service, and neither the Veteran nor his representative has presented or identified any such existing medical opinion.

The Board must stress that a diagnosis of diabetes is based upon laboratory testing, rather than physical manifestations.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  It is emphatically not a disability capable of lay observation on the part of the Veteran or another lay observer.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran is therefore not competent to make a diagnosis of the disease or to provide an opinion as to its etiology.

The Board has carefully considered the Veteran's report that he was told by service examiners that he had borderline diabetes.  However, the Veteran's current assertions are contradicted by the Veteran's report on his January 1984 Report of Medical History.  As noted above, the Veteran noted on his January 1984 Report of Medical History that he did not have sugar or albumin in his urine.  The Board finds that the Veteran's January 1984 report outweighs his current contentions, as he created the report at the conclusion of his actual period of active duty and is thus more likely to be an accurate reflection of his in-service treatment than his current contentions made over 20 years after leaving active duty.

For all of the foregoing reasons, the Board finds that service connection for diabetes mellitus, type II, is not warranted.

Edema of the Lower Extremities; Tinea Pedis and Elongated Nails; Extensor Tendonitis, Right; Chronic Pain of Right Hip and Thigh

The Veteran's June 1975 separation examination report from his first period of active duty reflects that he had normal feet, lower extremities, and skin.

Service treatment records show that in August 1980, the Veteran bruised his right foot while playing football.  An examiner observed slight edema over the metatarsal area.  An X-ray was negative.  

A service examination report from April 1982 and the January 1984 separation examination report both reflect that the Veteran had normal feet, lower extremities, and skin.  The Veteran marked on his January 1984 Report of Medical History that he did not have swollen or painful joints.  He indicated that he did not have any skin diseases.  He further indicated that he did not have arthritis, rheumatism, or bursitis; bone, joint or other deformity; lameness; or foot trouble.  He marked that he did not know if he had cramps in his legs.

On VA general examination in October 1999, the examiner remarked that the Veteran was an extremely poor historian.  The Veteran reported that he had swelling from his hip to his ankle on his right leg.  The examiner noted that the Veteran's skin was dry with good turgor.

In June 2000, the Veteran told a VA treatment provider that his feet burned.  A VA podiatrist resident indicated that the Veteran had extensor tendonitis on the right, tinea pedis, and edema.  A July 2000 VA record reflects that the Veteran complained of leg pain.  An examiner wrote that there was no edema.

VA treatment notes from May 2003 and July 2007 indicate that no edema was present, and the Veteran's skin was free of lesions.

A VA radiology report of the right hip completed in August 2007 reflects that there was no significant osseous, articular, or soft tissue abnormality.  The interpreter gave an impression of mild degenerative joint disease of the right hip.

On VA general examination in October 2007, the examiner remarked that the Veteran was a very poor historian.  The Veteran reported that he had problems in his right thigh and hip but had not been given a specific diagnosis.  The examiner could not determine that there was any problem with the Veteran's toenails.  No symptoms of tinea pedis were reported.  The examiner observed that the Veteran's skin was normal.  No swelling or deformity was found in any joint.  The right hip was not tender to palpation.  No peripheral edema was observed.  The Achilles tendon alignment was deemed normal bilaterally.  The examiner found no tinea pedis.  An X-ray of the right hip was normal.  The examiner indicated that the evidence would not support a diagnosis of chronic extensor tendonitis.  The examiner further opined that the Veteran's right thigh and hip were normal, and there was no edema or tinea pedis at that time.

VA treatment records from February and July 2008 reflect the absence of edema.  A VA podiatry consult report from February 2009 contains no findings of tinea pedis, edema, or extensor tendonitis.

At the Veteran's November 2011 Board hearing, the Veteran recalled that while he was on active duty, he fell down a mountain.  After that fall, he said that his feet started to swell.  He said that he went to sick call and was given Ibuprofen.  He said that service examiners gave him a cane.  He said that his toenails were like paper.  He said that they were brittle while he was on active duty.  He said that service examiners gave him something to wrap his toes in so they would not be sore.

The Board is denying service connection for edema of the lower extremities, tinea pedis and elongated nails, extensor tendonitis., and chronic pain of the right thigh and leg in view of the absence of competent evidence establishing a current claimed disability.  In this matter, the Board finds the VA and private medical records persuasive.  

Although a VA podiatry resident indicated in June 2000 that the Veteran had edema, extensor tendonitis, and tinea pedis, those findings appear to be acute and transitory, as the subsequent treatment records are negative for any of those disorders.  Likewise, although a VA radiologist indicated in August 2006 that the Veteran had mild degenerative joint disease of the right hip, the corresponding X-ray report indicated that there was no significant abnormality.  Additionally, a VA examiner wrote three months later in October 2007 that an X-ray of the right hip was normal.  Thus, the X-ray reports do not support a finding of degenerative joint disease of the right hip.

Ultimately, the Board finds that the most persuasive evidence of record is the October 2007 VA examination report.  On that report, the examiner did not diagnose any chronic pathologic illness of the lower extremities, feet, right hip, or right thigh.  Moreover, the VA examiner did not diagnose any form of soft tissue injury involving the lower extremities, right hip, or right thigh.  Objective examination findings were generally normal, and an X-ray showed that the right hip was normal.  There is no other medical evidence which alludes to a currently diagnosed disorder involving edema of the lower extremities, tinea pedis, elongated nails, extensor tendonitis, or the right hip or thigh.  Thus, it is concluded that there is no competent evidence of a current disability in furtherance of these claims.

The initial criterion to establish service connection is competent evidence of the disability claimed.  See Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability."); Hicks v. West, 12 Vet. App. 86, 89 (1998); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

By "disability" is generally meant "an impairment in earnings capacity resulting from such diseases and injuries and their residual conditions in civil occupations."  38 C.F.R. § 4.1; see Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (Citing with approval VA's definition of "disability" in 38 C.F.R. § 4.1 and "increase in disability" in 38 C.F.R. § 3.306(b)); Felden v. West, 11 Vet. App. 427, 431 (1998); see also Leopoldo v. Brown, 4 Vet. App. 216, 219 (1993) (A "disability" is a disease, injury, or other physical or mental defect.").

The evidence establishes that the Veteran clearly experiences stiffness and pain in his lower extremities.  Unfortunately, the Court has held that the manifestation of pain or discomfort alone, without an underlying diagnosed malady or condition, cannot constitute a specific disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Without a current diagnosis of edema of the lower extremities, tinea pedis, elongated nails, extensor tendonitis, or right hip or thigh disorder, service connection cannot be established.

The Board has also carefully considered the Veteran's own statements regarding his symptoms.  The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

In this case, there is no indication that the Veteran has had any medical training.  As such, his statements are considered lay evidence.  He is competent to testify as to experiencing stiffness and pain, as those symptoms are readily identifiable through casual observation.  However, his statements are not competent or sufficient to establish a diagnosis of arthritis, as medical tests (such as X-rays or Magnetic Resonance Imaging) are necessary to reveal the presence of arthritis.  Additionally, although the Veteran is competent to describe edema, elongated nails, foot fungus, and pain, his present statements are contradicted by the Veteran's report on his January 1984 Report of Medical History.  As noted above, the Veteran noted on his January 1984 Report of Medical History that he did not have swollen or painful joints; skin diseases; arthritis, rheumatism, or bursitis; bone, joint or other deformity; lameness; or foot trouble.  The Board finds that the Veteran's January 1984 report outweighs his current contentions, as he created the report at the conclusion of his actual period of active duty and is thus more likely to be an accurate reflection of his in-service treatment than his current contentions made over 20 years after leaving active duty.  The Board additionally notes that personal interest may affect the credibility of the Veteran's statements.  See Cartwright  at 25 (1991).

As there is no competent medical evidence of a current diagnosed disability involving edema of the lower extremities, tinea pedis, elongated nails, extensor tendonitis, or a disability of the right hip or thigh, service connection for these disabilities cannot be substantiated.  The claims for edema of the lower extremities, tinea pedis, elongated nails, extensor tendonitis, and a chronic pain syndrome of the right hip and thigh are therefore being denied.  The preponderance of the evidence is unfavorable on the claims, and under these circumstances the benefit of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for diabetes mellitus, type II is denied.

Entitlement to service connection for edema of the lower extremities is denied.

Entitlement to service connection for chronic pain syndrome of the right thigh and right hip is denied.

Entitlement to service connection for extensor tendonitis, right is denied.

Entitlement to service connection for tinea pedis with elongated nails is denied.



REMAND

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that the Board erred in not considering the scope of a Veteran's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, psychiatric diagnoses of record and other information.

Here, although the RO only adjudicated a claim for service connection for PTSD (denied on the basis of no diagnosis, as indicated above) , the record reflects psychiatric diagnoses other than PTSD, to include schizophrenia, major depression with psychotic features, and anxiety.  Thus, consistent with Clemons, the record also raises the matter of service connection for psychiatric disability other than PTSD.  To avoid any prejudice to the Veteran, a remand for RO consideration of this matter, in the first instance, is warranted. 

Concerning the Veteran's claims for service connection for asthma and bronchitis, during his November 2011 Board hearing, the Veteran remarked that he had received ongoing treatment for asthma and bronchitis from a private doctor-Dr. W..  However, no records from Dr. W. are of record.

When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  While this case is in remand status, the RO/AMC must provide the Veteran with an authorization form in order to allow for the release of the records from Dr. W..

Additionally, the Veteran has claimed that he currently has asthma and bronchitis as a result of exposure to asbestos while on active duty.  There are no specific statutory or regulatory criteria governing claims of entitlement to service connection for residuals of asbestos exposure.  McGinty v. Brown, 4 Vet. App. 428, 432-33 (1993).  Likewise, applicable criteria provide no presumption of service connection for asbestos exposure claims.  See Dyment v. West, 13 Vet. App. 141, 145 (1999) (holding that M21-1 does not create a presumption of exposure to asbestos solely from shipboard service).

However, VA has provided guidelines for the adjudication of asbestos exposure claims in the Adjudication Procedure Manual M21-1R (M21-1R), Part IV, Subpart ii, Chapter 1, Section H, Paragraph 29.  Additional guidance is found in M21-1R, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 9.  The VA General Counsel has held that these M21-1R guidelines establish claim development procedures which adjudicators are required to follow in claims involving asbestos-related diseases.  VAOPGCPREC 4-2000; 65 Fed. Reg. 33422 (2000).

Specifically, these guidelines provide that VA must determine whether military records demonstrate evidence of exposure to asbestos in service and whether there is pre- or post-service evidence of asbestos exposure.  Then, VA must determine the relationship between the claimed diseases and such asbestos exposure, keeping in mind latency and exposure information provided in M21-1R, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 9.  This information provides that the latency period varies from 10 to 45 years between first exposure and development of the disease.  The exposure to asbestos may be brief (as little as a month or two) or indirect (bystander disease).

VA recognizes that inhalation of asbestos fibers can produce fibrosis and tumors.  The most common disease is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  Veterans Benefits Administration Manual M21-1R, Part IV, Subpart ii, Section C, Paragraph 9.

It does not appear that the procedures outlined in The VA Adjudication Procedure Manual M21-1R, Part IV, Subpart ii, Chapter 1, Section H, Paragraph 29, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 9 have been followed concerning development of a claim involving asbestos.  Consequently, additional development must be undertaken before the claim is ready for appellate review.  

Finally, concerning the Veteran's claim for service connection for hypertension, the Board notes that during his active duty service, the Veteran had two elevated blood pressure readings:  in June 1975, his blood pressure was measured to be 140/70, and in January 1984, it was 136/90.  After the Veteran left active duty, the first noted blood pressure reading is found in a January 1993 general VA examination report:  146/90.  

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in- service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  As the Veteran had two documented in-service elevated blood pressure readings, and the first recorded blood pressure reading following the Veteran's active service is also elevated, the Board finds that the Veteran should be afforded a VA examination to determine the etiology of his currently diagnosed hypertension.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send to the Veteran a letter requesting that the Veteran provide sufficient information to enable it to obtain any additional evidence pertinent to the matters of service connection for psychiatric disability other than PTSD; service connection for hypertension; service connection for chronic bronchitis, claimed as due to asbestos exposure; and service connection for asthma, claimed as due to asbestos exposure that is not currently of record.  The RO/AMC should provide the Veteran with authorization forms for the release of any identified outstanding private treatment records (to particularly include the treatment records from Dr. W. referenced by the Veteran).  Any such records must be obtained and associated with the claims folder.  If any identified records cannot be obtained, the Veteran must be so informed and provided an opportunity to submit any copies thereof in his possession.

The RO/AMC's letter should include notice of the type of evidence needed to support the claims. 

2.  The Veteran is requested to provide a list of his employers since his separation from service, complete with the addresses, dates of employment, his job title, and a list of all chemicals to which he was exposed during each period of employment.  

3.  The AMC/RO should review the claims file and ensure that all notification and development action outlined by The VA Adjudication Procedure Manual M21-1R, Part IV, Subpart ii, Chapter 1, Section H, Paragraph 29, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 9 concerning asbestos are fully complied with and satisfied.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow the veteran the opportunity to obtain and submit those records for VA review.

4.  Thereafter, the record should be reviewed and specific determinations provided as to whether the military records demonstrate evidence of exposure to asbestos in service and whether there is pre- or post-service evidence of asbestos exposure.

5.  The Veteran should be afforded a VA examination to determine the etiology of the Veteran's hypertension.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

After review of the record and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that hypertension was incurred in or aggravated beyond the normal progression of the disease by active service.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

6.  After completing the requested action, and any additional notification and/or development deemed warranted (to include arranging for psychiatric and/or pulmonary examination of the Veteran, if appropriate), the RO should adjudicate the claims for service connection for psychiatric disability other than PTSD; service connection for hypertension; service connection for chronic bronchitis, claimed as due to asbestos exposure; and service connection for asthma, claimed as due to asbestos exposure in light of all pertinent evidence and legal authority.

7.  If any benefit sought on appeal is denied, the RO must furnish to the Veteran an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford him an appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


